DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution. Plaintiff filed his Complaint on January 28, 2010. A case management conference was held on March 31, 2010, during which the parties agreed to a schedule of dates to submit information to the court.
A Journal Entry was issued in this matter on April 7, 2010, which set out the agreed upon dates. Plaintiff was to either settle the case or request a trial by June 11, 2010. The court did not receive any communication from Plaintiff by that date.
On June 17, 2010, the court issued another Journal Entry. Plaintiff was given until June 30, 2010, to respond to the Journal Entry. That Journal Entry was mailed to Plaintiff at 405 W Clark Street, Medford, OR 97501, the address provided with Plaintiff's Complaint. On June 22, 2010, the Journal Entry was returned to the court by the Post Office, with the notation:
"RETURN TO SENDER — VACANT — UNABLE TO FORWARD"
As of this date, Plaintiff has not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of June 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Jeffrey S. Mattson onJune 25, 2010. The court filed and entered this Decision onJune 25, 2010. *Page 1